             Case 18-20484 Document 44 Filed in TXSB on 06/01/20 Page 1 of 2


                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                   CORPUS CHRISTI DIVISION


IN RE:                                                          CASE NO:           18-20484-C-13
TERESA CRYER

Debtor


                       TRUSTEE'S NOTICE OF PLAN PAYMENT ADJUSTMENT
                               (BASED ON RULE 3002.1(c) NOTICE)

       On April 8, 2020, CENLAR FSB filed a 3002.1(c) Notice at ECF #43. Effective June 28,
2020, the plan payment to the trustee is adjusted:



             1    Monthly amount claimed in Rule 3002.1(c) Notice                    $2,249.51
             2    Prior monthly amount                                               $2,156.41
             3    Difference (line 1 minus line 2)                                      $93.10
             4    Remaining number of months for new payment                             42
             5    Total difference for payee payment (line 3 times line 4)           $3,910.20
             6    Number of months for new plan payment                                  41
             7    Change in monthly payment (line 5 divided by line 6)                  $95.37
             8    Posted Chapter 13 Trustee Fee percentage                               10.00
             9    Change in Chapter 13 Trustee fee (line 7 multiplied by line 8)         $9.54
             10   Total Change in Monthly Payment (line 7 plus line 9)                 $104.91
             11   Monthly payment in confirmed plan                                  $3,814.27
             12   New Monthly payment to trustee (line 10 plus line 11)              $3,919.18




         The change noted on line 10 above is effective to all subsequent plan payments.


DATED: June 01, 2020                                       /s/ CINDY BOUDLOCHE
                                                           CINDY BOUDLOCHE
                                                           CHAPTER 13 TRUSTEE
                                                           555 N. Carancahua Ste 600
                                                           Corpus Christi, TX 78401-0823
                                                           (361) 883-5786




#613
             Case 18-20484 Document 44 Filed in TXSB on 06/01/20 Page 2 of 2


CASE NO: 18-20484-C-13                          TERESA CRYER



                                       CERTIFICATE OF SERVICE


     I hereby certify that on or about June 01, 2020, a copy of the foregoing Notice of Adjustment to Plan
Payment was served electronically or by United States Postal Service to the Debtor and the Debtor's Counsel and
all parties listed below:

 Debtor
 TERESA B CRYER
 226 LAKEVIEW DR
 MATHIS, TX 78368
 Attorney for Debtor
 LAW OFFICE OF JOEL GONZALEZ PLLC
 700 EVERHART RD STE G-1
 CORPUS CHRISTI, TX 78411

 Parties Requesting 2002 Notice

 LINEBARGER GOGGAN BLAIR                               CODILIS & STAWIARSKI
 & SAMPSON LLP                                         400 N SAM HOUSTON PKWY E STE 900A
 PO BOX 17428                                          HOUSTON, TX 77060
 AUSTIN, TX 78760-7428



                                                            /s/ CINDY BOUDLOCHE
                                                            CINDY BOUDLOCHE, TRUSTEE
